Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the RCE filed by Applicant on 10/1/2020. Claims 18-37 are pending. This Office Action is Non-Final.

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2020 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 10/1/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
	A) Applicant’s arguments with respect to claim(s) 18 have been considered but are moot because the new ground of rejection does not rely on the solely on the 


B) Applicant’s amendments and arguments regarding 35 USC 112 rejections for has been considered and deemed persuasive.  As a result the 112 rejections have been withdrawn.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-37 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/015064 and 15/894,745.  Although the claims at issue are not identical, they are not patentably distinct from each other because all applications are directed to ascertaining “a trust characteristic assigned to a file/application”, as well as .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-22, 26, 27 and 33-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCune et al. (US 2009/0328056) in view of Mizutani (US 2010/0251389).

As per claim 18, McCune teaches a method of securely storing, installing, or launching applications in a computing device comprising a processor and a memory having instructions executable by the processor to provide a host operating system and a guest operating system operating supported by the host operating system, the method comprising: determining a trust characteristic or a license characteristic assigned to an application to be stored, installed, or launched in the computer device; when the trust characteristic or the license characteristic assigned to the application meets or exceeds a predetermined trust condition or a predetermined license condition, 
And when the trust characteristic or the license characteristic assigned to the application does not meet or exceed the predetermined trust condition or the predetermined license condition, performing storing, installing, and launching the (McCune, Paragraph 0046 recites “Referring to FIG. 6, processing logic receives a user request to provision a virtual guest on a virtual host (processing block 610). If provisioned, the virtual guest would get a copy of an operating system from a software vendor. In response to the request, processing logic checks if the virtual host has obtained an unlimited license for the operating system (processing block 615). If it is determined that the virtual host has an unlimited license at block 620, then the process transitions to block 630 to install a copy of the operating system on the virtual guest as requested. Otherwise, if it is determined that the virtual host has no unlimited license at block 620, the process transitions to block 623.” It is being interpreted that the virtual host(s) could be the guest and host operating systems, and the license will determine if a host will be able to use the software from the software vendor.).
But fails to teach preventing the application from being launched in the guest operating system including; monitoring for a launch request to launch the application in the guest operating system; blocking launching of the application in the guest operating system when the launch request is monitored and performing at least one of storing, installing, or launching the application in the host operating system while preventing the application from being stored, installed, or launched in the guest operating system;
[[And when the trust characteristic or the license characteristic assigned to the application does not meet or exceed the predetermined trust condition or the predetermined license condition, performing storing, installing, and launching the 
However, in an analogous art Mizutani teaches preventing the application from being launched in the guest operating system including; monitoring for a launch request to launch the application in the guest operating system; blocking launching of the application in the guest operating system when the launch request is monitored and performing at least one of storing, installing, or launching the application in the host operating system while preventing the application from being stored, installed, or launched in the guest operating system; [[And when the trust characteristic or the license characteristic assigned to the application does not meet or exceed the predetermined trust condition or the predetermined license condition, performing storing, installing, and launching the application in the guest operating system]] while preventing the application from being stored, installed, or launched in the host operating system (Mizutani, Paragraph 0005 recites “However, in the above-described method, licenses may not be fully managed because a license registration device cannot learn the status of software installed on PCs in an off-line state. For example, after obtaining a license for use of software installed on a first PC, a user can uninstall the software and obtain a license for use of the same software on a second PC differing from the first PC. Then, the user can re-install the same software on the first PC and make the software usable on the first PC by using the license obtained when the software was installed on the first PC for the first time. As a result, the user can use the same software on both the first and the second PCs.” and Paragraph 0040 recites “Only a predetermined number of PCs 20 can be registered for the same PC software, and the same number of entries of PC unique information 220 as the predetermined number of PCs 20 can be registered on the license managing table 110 in association with the same software information 215 pre-registered on the license managing table 110. Thus, if the predetermined number of PCs 20 are already registered for particular PC software, no more PC 20 can be registered for this PC software. In this embodiment, only one PC 20 can be registered for the same PC software.” Mizutani is teaching a software license where only a certain amount of uses of a software can be used.  If the amount is exceeded the system will actively prevent the install and use of the software.)
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Mizutani’s license registration device that registers license for use of program on data processing device with McCune’s Entitlement model because it offers the advantage of controlling/preventing the misuse of licensed software.

As per claim 19,  McCune in combination with Mizutani teaches the method of claim 18, McCune further discloses launching the guest operating system in response to determining that the trust characteristic or the license characteristic assigned to the application does not meet or exceed the predetermined trust condition or the predetermined license condition  (McCune, Paragraph 0046 recites “Referring to FIG. 6, processing logic receives a user request to provision a virtual guest on a virtual host (processing block 610). If provisioned, the virtual guest would get a copy of an operating system from a software vendor. In response to the request, processing logic checks if the virtual host has obtained an unlimited license for the operating system (processing block 615). If it is determined that the virtual host has an unlimited license at block 620, then the process transitions to block 630 to install a copy of the operating system on the virtual guest as requested. Otherwise, if it is determined that the virtual host has no unlimited license at block 620, the process transitions to block 623.”).

Regarding claim 20, claim 20 is directed to a computing device associated with the method of claim 18. Claim 20 is of similar scope to claim 18, and are therefore rejected under similar rationale.

As per claim 21,  McCune in combination with Mizutani teaches the method of claim 18, McCune further discloses installing the application in the host operating system, and launching the application in the host operating system in response to determining that the trust characteristic or the license characteristic assigned to the application meets or exceeds the predetermined trust condition (McCune, Paragraph 0046 recites “Referring to FIG. 6, processing logic receives a user request to provision a virtual guest on a virtual host (processing block 610). If provisioned, the virtual guest would get a copy of an operating system from a software vendor. In response to the request, processing logic checks if the virtual host has obtained an unlimited license for the operating system (processing block 615). If it is determined that the virtual host has an unlimited license at block 620, then the process transitions to block 630 to install a copy of the operating system on the virtual guest as requested. Otherwise, if it is determined that the virtual host has no unlimited license at block 620, the process transitions to block 623.”).

As per claim 22,  McCune in combination with Mizutani teaches the method of claim 18, McCune further discloses storing the application in the host operating system, and installing or launching the application in the host operating system in response to determining that the trust characteristic or the license characteristic assigned to the application meets or exceeds the predetermined trust condition or the predetermined license condition (McCune, Paragraph 0046 recites “Referring to FIG. 6, processing logic receives a user request to provision a virtual guest on a virtual host (processing block 610). If provisioned, the virtual guest would get a copy of an operating system from a software vendor. In response to the request, processing logic checks if the virtual host has obtained an unlimited license for the operating system (processing block 615). If it is determined that the virtual host has an unlimited license at block 620, then the process transitions to block 630 to install a copy of the operating system on the virtual guest as requested. Otherwise, if it is determined that the virtual host has no unlimited license at block 620, the process transitions to block 623.”).

Regarding claims 27 and 35, claims 27 and 35 are directed to a computing device and a method associated with the method of claim 21. Claims 27 and 35 are of similar scope to claim 21, and are therefore rejected under similar rationale.

Regarding claims 28 and 36, claims 28 and 36 are directed to a computing device and a method associated with the method of claim 22. Claims 28 and 36 are of similar scope to claim 22, and are therefore rejected under similar rationale.

As per claim 33, McCune teaches a method of securely storing, installing, or launching applications in a computing device comprising a processor and a memory having instructions executable by the processor to provide a host operating system and a guest operating system operating supported by the host operating system, the method comprising: receiving, at the host operating system, a request to store, install or launch an application on the computing device; and in response to receiving the request, at the host operating system, determining a trust  characteristic or a license characteristic assigned to the application to be executed in the computing system; in response to receiving the request, at the host operating system, determining a trust characteristic or a license characteristic assigned to the application to be executed in the computing system; in response to determining that the trust characteristic or the license characteristic assigned to the application meets or exceeds a predetermined trust threshold or a predetermined license threshold, and in response to determining that the trust characteristic or the license characteristic assigned to the application does not meet or exceed the predetermined trust threshold or the predetermined license threshold, storing, installing, and launching the application in the guest operating system [[while preventing the application from being stored, installed, or launched in the host operating system]] (McCune, Paragraph 0046 recites “Referring to FIG. 6, processing logic receives a user request to provision a virtual guest on a virtual host (processing block 610). If provisioned, the virtual guest would get a copy of an operating system from a software vendor. In response to the request, processing logic checks if the virtual host has obtained an unlimited license for the operating system (processing block 615). If it is determined that the virtual host has an unlimited license at block 620, then the process transitions to block 630 to install a copy of the operating system on the virtual guest as requested. Otherwise, if it is determined that the virtual host has no unlimited license at block 620, the process transitions to block 623.” It is being interpreted that the virtual host(s) could be the guest and host operating systems, and the license will determine if a host will be able to use the software from the software vendor.).
But fails to teach preventing the application from being launched in the guest operating system including: monitoring for a launch request to launch the application in the guest operating system: blocking launching of the application in the guest operating system when the launch request is monitored: and storing, installing, or launching the application in the host operating system while preventing the application from being stored, installed, or launched in the guest operating system; and [[in response to determining that the trust characteristic or the license characteristic assigned to the application does not meet or exceed the predetermined trust threshold or the predetermined license threshold, storing, installing, and launching the application in the guest operating system]] while preventing the application from being stored, installed, or launched in the host operating system.
However, in an analogous art Mizutani teaches  preventing the application from being launched in the guest operating system including: monitoring for a launch request to launch the application in the guest operating system: blocking launching of the application in the guest operating system when the launch request is monitored: and storing, installing, or launching the application in the host operating system while preventing the application from being stored, installed, or launched in the guest operating system; and [[in response to determining that the trust characteristic or the (Mizutani, Paragraph 0005 recites “However, in the above-described method, licenses may not be fully managed because a license registration device cannot learn the status of software installed on PCs in an off-line state. For example, after obtaining a license for use of software installed on a first PC, a user can uninstall the software and obtain a license for use of the same software on a second PC differing from the first PC. Then, the user can re-install the same software on the first PC and make the software usable on the first PC by using the license obtained when the software was installed on the first PC for the first time. As a result, the user can use the same software on both the first and the second PCs.” and Paragraph 0040 recites “Only a predetermined number of PCs 20 can be registered for the same PC software, and the same number of entries of PC unique information 220 as the predetermined number of PCs 20 can be registered on the license managing table 110 in association with the same software information 215 pre-registered on the license managing table 110. Thus, if the predetermined number of PCs 20 are already registered for particular PC software, no more PC 20 can be registered for this PC software. In this embodiment, only one PC 20 can be registered for the same PC software.” Mizutani is teaching a software license where only a certain amount of uses of a software can be used.  If the amount is exceeded the system will actively prevent the install and use of the software.)

Regarding claim 34, claim 34 is directed to a method associated with the method of claim 19. Claim 34 is of similar scope to claim 19, and are therefore rejected under similar rationale.

Claims 23, 29 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCune et al. (US 2009/0328056) and Mizutani (US 2010/0251389) and in further view of Kim et al. (US 2013/0055401).

As per claim 23,  McCune in combination with Mizutani teaches the method of claim 18, McCune further discloses installing the application in the host operating system, and launching the application in the host operating system in response to determining that the trust characteristic or the license characteristic assigned to the application meets or exceeds the predetermined trust condition or the predetermined license condition (McCune, Paragraph 0046 recites “Referring to FIG. 6, processing logic receives a user request to provision a virtual guest on a virtual host (processing block 610). If provisioned, the virtual guest would get a copy of an operating system from a software vendor. In response to the request, processing logic checks if the virtual host has obtained an unlimited license for the operating system (processing block 615). If it is determined that the virtual host has an unlimited license at block 620, then the process transitions to block 630 to install a copy of the operating system on the virtual guest as requested. Otherwise, if it is determined that the virtual host has no unlimited license at block 620, the process transitions to block 623.”).
	But fails to teach in response to evaluating compatibility of the application with other applications on the computing device or content consumption of the application.
	However, in an analogous art Kim teaches in response to evaluating compatibility of the application with other applications on the computing device or content consumption of the application (Kim, Paragraph 0145 recites “The terminal 1 may determine whether the downloaded application is a file compatible with the operating system of the terminal 1 (S511). The terminal 1 identifies and stores the source of the application if it is determined that the downloaded application is a file compatible with the operating system of the terminal 1 (S512). Then, the terminal 1 may determine whether the source of the application is a market supported by the operating system (S513). Further, the terminal 1 may determine whether the source of the application is a third party market registered by the user if it is determined that the source of the application is not the market supported by the operating system (S514). The terminal 1 may determine the risk of the application using the market information (S515).”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Kim’s terminal and method for providing risk of application using the same with McCune’s Entitlement model because it offers the advantage of ensuring that an application will work on a system in order to work,

Regarding claims 29 and 37, claims 29 and 37 are directed to a computing device and a method associated with the method of claim 23. Claims 29 and 37 are of similar scope to claim 23, and are therefore rejected under similar rationale.

Claims 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCune et al. (US 2009/0328056) and Mizutani (US 2010/0251389) and in further view of Xing et al.  (US 2015/0121536).

As per claim 24, McCune in combination with Mizutani teaches the method of claim 18, but fails to teach wherein determining a condition of a trust characteristic assigned to an application comprises evaluating developer preferences. 
	However, in an analogous art Xing teaches wherein determining a condition of a trust characteristic assigned to an application comprises evaluating developer preferences (Xing, Paragraph 0049 recites “For purposes of this disclosure, the secure enclave that receives and seals the application key may be, referred to as the installation enclave, and the secure enclave, within which the protected application is authorized to execute may be referred to as the execution enclave. Different types of identity may be required for different embodiments or protected applications, depending on the preferences of the developer.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Xing’s Methods and apparatus for protecting software from unauthorized copying with McCune’s Entitlement model because it offers the advantage of having flexibility based on how secure a developer would want an application.

Regarding claim 30, claim 30 is directed to computing device associated with the method of claim 24. Claim 30 is of similar scope to claim 24, and are therefore rejected under similar rationale.

Claims 25 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCune et al. (US 2009/0328056) and Mizutani (US 2010/0251389) and in further view of Desai et al. (US 2017/0223024).

As per claim 25, McCune in combination with Mizutani teaches method of claim 18, but fails to teach wherein determining the trust characteristic or the license characteristic assigned to an application comprises evaluating a trust characteristic associated with a file to be accessed by the application during execution at the computing device.
	However, in an analogous art Desai teaches wherein determining the trust characteristic or the license characteristic assigned to an application comprises evaluating a trust characteristic associated with a file to be accessed by the application during execution at the computing device (Desai, Paragraph 0062 recites “The process 600 includes receiving a request from a user device for the network resources (step 610); evaluating the request through the cloud-based security system and determining an application on the user device performing the request (step 620; and performing one of (1) denying the request if the application is unauthorized to access the network resources, (2) redirecting the request to an authorized application on the user device if the application is legitimate but unauthorized to access the network resources, and (3) allowing the request if the application is authorized to access the network resources (step 630). Optionally, the process 600 includes receiving a list of whitelist (authorized) and blacklist (unauthorized) applications for determining the application, wherein the list is associated with the network resources (step 640). The process 600 can also include, responsive to the denying, providing a notification to the end user through a mobile Operating System notification cloud (step 650).”). 
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Desai’s client application based access control in cloud security systems for mobile devices with McCune’s Entitlement model because it offers the advantage of ensuring that applications are only accessing resources in which it is authorized to access.

Regarding claim 31, claim 31 is directed to computing device associated with the method of claim 25. Claim 31 is of similar scope to claim 25, and are therefore rejected under similar rationale.





Claims 26 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCune et al. (US 2009/0328056) and Mizutani (US 2010/0251389) and in further view of Dasgupta et al. (US 2018/0349576).

As per claim 26, McCune in combination with Mizutani teaches the method of claim 18 but fails to teach wherein determining the trust characteristic or the license characteristic assigned to an application comprises evaluating a trust characteristic associated with a specific user identity for a user attempting to store, install, or launch the application evaluating a trust characteristic associated with a specific user identity for a user attempting to store, install, or launch the application.
However, in an analogous art Dasgupta teaches wherein determining the trust characteristic or the license characteristic assigned to an application comprises evaluating a trust characteristic associated with a specific user identity for a user attempting to store, install, or launch the application evaluating a trust characteristic associated with a specific user identity for a user attempting to store, install, or launch the application (Dasgupta, Paragraph 0031 recites “In one or more embodiments, a two-factor authentication may be used to protect the interest of licensors. Through the two-factor authentication, only an authorized customer may be eligible to download a software, and software setup is complete by the authorized customer.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Dagupta’s Cryptographic mechanisms for software setup using token-based two-factor authentication with McCune’s Entitlement model because it offers the advantage of having additional check of a proper license for an application.

Regarding claim 32, claim 32 is directed to computing device associated with the method of claim 26. Claim 32 is of similar scope to claim 26, and are therefore rejected under similar rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


RODERICK . TOLENTINO
Examiner
Art Unit 2439



/RODERICK TOLENTINO/Primary Examiner, Art Unit 2439